Dismissed and Memorandum Opinion filed September 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00415-CV

                       SHACONA LAWSON, Appellant
                                        V.

                      VERONICA MOSQUEA, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1038078

              MEMORANDUM                         OPINION
      According to information provided to this court, this appeal is from a final
judgment signed April 7, 2014. On May 7, 2014, appellant filed a motion for
reconsideration, or alternatively, a notice of appeal. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record. Appellant has also
failed to pay the appellate filing fee of $195.00. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 13-9127
(Tex. Aug. 16, 2013) (listing fees in court of appeals); Tex. Gov’t Code ' 51.207
(same). Appellant has not established indigence. See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence).

      On August 11, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any response to this court’s
notice.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                            2